Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 06-08-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-16 are pending in this action. 

Response to Amendment
The amendment filed on 06-08-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 3-4, 7 and 12-15  as well as added new dependent claims 16. Applicant has amended independent claims 1, 7 and 14  adding allowable limitations to expedite allowance of the instant application. 

Applicant has amended claims 1, 3-4, 7 and 12-15  as well as added new dependent claims 16. Applicant has amended independent claims 1, 7 and 14  adding allowable limitations to expedite allowance of the instant application. Applicant arguments filed on 06-08-2022, under remark regarding allowable limitations “plurality of touch electrodes disposed on the encapsulation unit so as to surround the emission area, wherein the plurality of touch electrodes are formed so that surfaces thereof facing the plurality of vertices of the emission area are formed in a rounded shape, and wherein a distance from a peripheral edge of the emission area to a corresponding touch electrode is the same in each of the plurality of light-emitting elements” are persuasive; as after further extensive search and consideration all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claim 1, 7 and 14, does overcome the prior art rejection mailed on 03-15-2022; which puts application number 16496787 in condition for allowance. 

Examiner conducted  extensive search per Applicant’s arguments as well as amendments and newly searched prior art listed Morrison Arland (US-7454877-B2) and Chak Yee C (US-5809873-A) on USPTO 892’s of does disclose or suggest “A strapping machine is provided to feed a strap around a load, position, tension and seal the strap around the load. The strapping machine includes a surface to support the load in the strapping machine; a strap chute to carry a strap around the load and release the strap from the strap chute; a motor assembly to convey the strap around the strap chute, retract the strap material around the load, and tension the strap around the load; and an adjustable speed drive capable of receiving a first reference signal and a second reference signal, and configured to actuate the motor assembly to apply a first amount of torque to the strap when receiving the first reference signal and to apply a second amount of torque to the strap when receiving the second reference signal. The strapping machine also includes a controller configured to operate the adjustable speed drive in a first mode while conveying the strap around the strap chute and retracting the strap material around the load, and a second mode while tensioning the strap around the load. In the first mode, the adjustable speed drive actuate the motor assembly to apply the first amount of torque to the strap, and in the second mode, the adjustable speed drive actuates the motor assembly to apply the second amount of torque to the strap “; however, none of the cited or  newly searched prior arts recites or  discloses all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below; 
 “the particular amount of tension is based on an amount of pressure detected by the pressure sensor; and a switch mechanism disposed on the display, the switch mechanism to cause the motor to actuate the tensioner mechanism to adjust the strap to an amount of tension different than the particular amount of tension “.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1, 3-4, 7 and 12-15  as well as added new dependent claims 16. Applicant has amended independent claims 1, 7 and 14  adding allowable limitations to expedite allowance of the instant application. Applicant arguments filed on 06-08-2022 are convincing. As argued by applicant in remarks under claim rejection page 6, last paragraph; after extensive search and further consideration, the prior art of OSMAN STEVEN (US-20170277254-A1) in view of LAWRENSON MATTHEW JOHN (US-20160361512-A1) and Smock; Dennis Robert (US-20160096055-A1) with all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the particular amount of tension is based on an amount of pressure detected by the pressure sensor; and a switch mechanism disposed on the display, the switch mechanism to cause the motor to actuate the tensioner mechanism to adjust the strap to an amount of tension different than the particular amount of tension.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

07-01-2022